14-1143
     United States v. Rodriguez

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of October, two thousand fifteen.
 5
 6       PRESENT: RALPH K. WINTER,
 7                DENNIS JACOBS,
 8                PIERRE N. LEVAL,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               14-1143
16
17       EDDIE RODRIGUEZ,*
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Bruce R. Bryan, Syracuse, New
22                                             York.
23



                *
                  The Clerk of Court is directed to amend the
         official caption as shown above.
                                                  1
 1   FOR APPELLEE:              Alina P. Reynolds, Marc H.
 2                              Silverman, Assistant United
 3                              States Attorneys, for Deirdre M.
 4                              Daly, United States Attorney for
 5                              the District of Connecticut.
 6
 7        Appeal from a judgment of the United States District
 8   Court for the District of Connecticut (Arterton, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
11   AND DECREED that the judgment of the district court be
12   AFFIRMED.
13
14        Defendant-appellant Eddie Rodriguez appeals from a
15   judgment of the United States District Court for the
16   District of Connecticut (Arterton, J.), sentencing him
17   principally to 77 months of imprisonment, after his guilty
18   plea to conspiracy (1) to possess with intent to distribute
19   and (2) to distribute 100 grams or more of heroin, in
20   violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.
21   We assume the parties’ familiarity with the underlying
22   facts, the procedural history, and the issues presented for
23   review.
24
25        Rodriguez argues that his 77-month sentence is
26   substantively unreasonable. The precise sentence chosen by
27   the district court, if within lawful bounds, is reviewed
28   only for an abuse of discretion. Gall v. United States, 552
29 U.S. 38, 51 (2007). That highly deferential standard
30   “provide[s] a backstop for those few cases that, although
31   procedurally correct, would nonetheless damage the
32   administration of justice because the sentence imposed was
33   shockingly high, shockingly low, or otherwise unsupportable
34   as a matter of law.” United States v. Rigas, 583 F.3d 108,
35   123 (2d Cir. 2009).
36
37        Given Rodriguez’s extensive criminal history, his trial
38   counsel’s request for a 77-month sentence, the district
39   court’s careful consideration of the relevant sentencing
40   factors, and the 60-month mandatory minimum, the district
41   court did not abuse its discretion in imposing a sentence of
42   77 months.
43
44                               ***
45
46
47

                                  2
1        For the foregoing reasons, and finding no merit in
2   Rodriguez’s other arguments, we hereby AFFIRM the judgment
3   of the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3